UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

ROBIN KRAVITZ, et al.

Plaintiffs,

U.S. DEPARTMENT OF COMMERCE, et al.

Defendants.

 

LA UNION DEL PUEBLO ENTERO, et al.

Plaintiffs,

WILBUR L. ROSS, in his official capacity as
U.S. Secretary of Commerce, et al.

Defendants.

 

 

Civil Action No. 8:18-cv-01041-GJH

Hon. George J. Hazel

Civil Action No. 8:18-cv-01570-GJH

Hon. George J. Hazel
1.

2.

DECLARATION OF JON GREGORY MATTHEWS

My name is Jon Gregory Matthews.

I am currently employed by Stroz Friedberg (““Stroz Friedberg”), a digital forensics and
technical investigation firm, in its Washington D.C. office. My title is Vice President,
Digital Forensics and Incident Response. I am responsible for conducting digital forensic
acquisitions and analysis; performing comprehensive immediate response functions for
network and data breach incidents; conducting electronic discovery and data production
operations involving preservation, processing, and production of electronic data from a
variety of digital sources; conducting technical security reviews; and providing expert
testimony regarding the methods, results, and accuracy of forensic findings.

Stroz Friedberg was retained by Arnold & Porter Kaye Scholer LLP in the matter of
Common Cause v. Lew, 18-cv-14001 (Superior Court, NC) to provide consulting and
technical services regarding the forensic imaging and analysis of digital media.

On March 13, 2019, Stroz Friedberg’s Washington DC office received an unopened
package from R. Stanton Jones of Arnold & Porter Kaye Scholer LLP. The information
on the package included the following:

FedEx Shipping Label
Stephanie Hofeller
[KENTUCKY ADDRESS OMITTED]

To R. Stanton Jones, Arnold &Porter LLP
601 Massachusetts Ave. NW
Washington, DC 20001

Wed — 13 Mar 3:00P
STANDARD OVERNIGHT

The package also had an additional label with the following information on it:

Received
Mar 13, 2019
11:20

Upon receipt of this package, Stroz Friedberg opened the package and logged receipt of
the contents of the package via our chain of custody process. This process includes
photographing each device, noting identifying information such as serial number,
10.

11.

12.

13.

receiving signatures for the provider and recipient of the device, and subsequent logging
of all access to, and further material transfer of the device.

Once logged into chain of custody, the device was then imaged using industry standard
methods and tools for digital forensic preservation, including write-blocking technology
to preserve the sanctity of the data on the device.

The hash value of the forensic image is then compared to the original device to insure the
forensic image is an exact bit-stream copy of the original.

Once the forensic image is made and verified, Stroz Friedberg then performs its forensic
analysis, again using industry standard tools, methods, and processes to protect against
changes to the data and evidence.

One of the devices in the package received on March 13, 2019 from Arnold & Porter
Kaye Scholer LLP was a Seagate Backup Plus Portable, 1.5 TB, external hard disk drive,
silver and black in color, labeled “#3” with serial number NA7JO6GX. The Seagate
Backup Plus Portable hard drive contained numerous files. Among those files was a file
titled “We note that in these two cases.docx”.

A forensic image containing this file, as well as all files on the Seagate Backup Plus
Portable hard drive were provided to Arnold & Porter Kaye Scholer LLP.

A printed copy of this file from the Seagate Backup Plus Portable hard drive are attached
as Exhibit A-1.

Stroz Friedberg has maintained continuous and secure custody of the Seagate Backup
Plus Portable hard disk since taking it into our control, and there has been no change,
alteration to, or tampering with the data on the Seagate Backup Plus Portable hard drive.

Another one of the devices in the package received on March 13, 2019 from Arnold &

Porter Kaye Scholer LLP was a Seagate Backup Plus Portable, 1 TB, external hard disk

drive, contained in a blue silicone case, labeled “#1” with serial number NA7QGNQM.

The Seagate Backup Plus Portable hard drive contained numerous files, including the

following: )

a. “The Use of Citizen Voting Age Population in Redistricting.docx” |
b. “Appendix 1 - Legal Paper - Population Databases.docx”

c. “Appendix 2 - Column Header on Tables 2 - 7.xlsx”

d. “Appendix 3 - TLC - TX HCVAP Study for TX House of Reps..xls”

e. “August 31 2015 INVOICE - Washington Free Beacon.docx”
14.

15.

16.

17.

f. “Map 1 - Texas CVAP Analysis Regions.pdf”

g. “Map 2 - Texas CVAP Analysis Regions.pdf”’

h. “Table 1 -ACS Sample Sizes.xlsx”

i. “Table 2 - HCVAP Numbers Deviations Percentages.xlsx”

j. “Table 3 - HCVAP Numbers - Sort by %CVAP Dev.xlsx”

k. “Table 4 - HCVAP Numbers Sorted by Percentage Latino.xlsx”

1. “Table 5 - HCVAP Numbers Sorted and Summed by Region.xlsx”
m. “Table 6 - HCVAP Numbers Sorted and Summed by Party.xlsx”
n. “Table 7 - HCVAP Numbers Sorted by Current Percent TPOP Deviation.xlsx”
o. “Table 8 - Gain or Loss by Region Using CVAP.xI|sx”

p. “RE Address & Entity for Invoice.msg”

q. “RE Did you see Hannity.msg”

r. “RE Redistricting Article.msg”

s. “Fw 2010 Census -- Myths and Misconceptions.msg”

t. “Fwd FR Notice.msg”

u. “Reservation at Ramparts Tavern.msg”

A forensic image containing these files, as well as all files on the Seagate Backup Plus
Portable hard drive were provided to Arnold & Porter Kaye Scholer LLP.

Stroz Friedberg has maintained continuous and secure custody of the Seagate Backup
Plus Portable hard drive since taking it into our control, and there has been no change,
alteration to, or tampering with the data on the Seagate Backup Plus Portable hard drive.

Printed copies of these files from the Seagate Backup Plus Portable hard drive are
attached to this Declaration as Exhibits A-2 through A-22.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
Executed on: June 14, 2019

 

Jon) lr Maniews
